                            Case: 3:19-cv-00758-bbc Document #: 1 Filed: 09/12/19 Page 1 of 5

Pro Sc 1 (Rev. 12/16) Complaint for a Civil Case

                                                                                                             u
                  rt1
                                        UNITED STATES DISTRICT COURT
                                                                         for the

                                                         Western District of Wisconsin

                                                                           Division



                                                                                   Case No.
                                                                                                  19             CV 758 BBC
                                                                           )
                                                                           )                      (to be filled in by the Clerk's Office)
                        CALVIN JACKSON
                                                                           )
                              Plaint Ws)
                                                                           )
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,          )       Jury Trial: (check one)          Yes El No
please write "see attached" in the space and attach an additional          )
page with the full list of names.)                                         )
                                  -v-
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                                                                           )
     ROEHL TRANSPORT INC. & ROEHL RDTC
                                                                           )
                              Defendant(s)                                 )
(Write the full name of each defendant who is being sued Ifthe
names of all the defendants cannot fit in the space above, please          )
write "see attached" in the space and attach an additional page
with the full list of names.)



                                                   COMPLAINT FOR A CIVIL CASE


I.        The Parties to This Complaint
                        The Plaintiff(s)

                        Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                        needed.
                                Name                                   CALVIN JACKSON
                                Street Address                         807 DEVANE RD.
                                City and County                        QUITMAN BROOKS COUNTY
                                State and Zip Code                     GEORGIA 31643
                                Telephone Number                       3177771178
                                E-mail Address                         Calvinicksn3,gmail.com


                        The Defendant(s)

                        Provide the information below for each defendant named in the complaint, whether the defendant is an
                        individual, a government agency, an organization, or a corporation. For an individual defendant,
                        include the person's job or title Ofknown). Attach additional pages if needed.


                                                                                                                                            Page I of 6
                          Case: 3:19-cv-00758-bbc Document #: 1 Filed: 09/12/19 Page 2 of 5

Prose 1 (Rev. 12/16) Complaint for a Civil Case



                     Defendant No. 1
                                Name                        ROEHL TRANSPORT INC.
                                Job or Title Of known)
                                Street Address              1.916 E.29TH ST
                                City and County             MARSHFEILD WOOD COUNTY
                                State and Zip Code          WISCONSIN 54449
                                Telephone Number            7155913795
                                E-mail Address (if known)


                     Defendant No. 2
                               Name                         ROEHL RDTC
                                Job or Title Of known)
                                Street Address              1916 E. 29TH ST.
                               City and County              MARSHFEILD WOOD COUNTY
                                State and Zip Code          WI. 54449
                               Telephone Number             7155913795
                               E-mail Address (if known)


                     Defendant No. 3
                               Name
                                Job or Title (if /mown)
                                Street Address
                               City and County
                                State and Zip Code
                               Telephone Number
                               E-mail Address (if known)


                     Defendant No. 4
                               Name
                               Job or Title 6ficnowro
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (II-known)




                                                                                              Page 2 of 6
                          Case: 3:19-cv-00758-bbc Document #: 1 Filed: 09/12/19 Page 3 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                           The defendant, (name)      Roehl Transport Inc.&Roehl RDTC          , is incorporated under
                                           the laws of the State of (name)     Wisconsin                                 ,and has its
                                           principal place of business in the State of (name)      WISCONSIN
                                           Or is incorporated under the laws of (foreign nation)    N/A
                                           and has its principal place of business in (name)       WISCONSIN

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant)

                     3.         The Amount in Controversy

                                The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
                                stake—is more than $75,000, not counting interest and costs of court, because (explain):
                                 ROEHL TRANSPORT INC. owes plaintiffs 75,000 for Non payment of wages in September
                                 of 2013 and guarenteed plaintiff will make 60k within first year plus benefits bonus and pay
                                 increaswe each year, 401k and matched pay, mileage, Vacation time

                                 Roehl RDTC owes Plaintiff $3,000 for non Payment while trained ,non payment of
                                 mileage,hotel stay

III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.




                                                                                                                              Page 4 of 6
                          Case: 3:19-cv-00758-bbc Document #: 1 Filed: 09/12/19 Page 4 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


          1.Defendants' Roehl Transport Inc. ,Roehl RdTc improperly represented the Complainant giving out
          Complainants Personal identity for gain identity theft 943.201.

              bnoth Defendants' Roehl Transport Inc.Falsifying Documents in complainants name violating 8 USC §1324c


            Both Defendants' Roehl Transport Inc. and Roehl Rdtc stole Plaintiffs Identity forging Federal Dot Medical
          Cards in Complainants Name altering and prescribing False Medical Cards violating 18 U.S.C. § 1028A.

            Roehl Transport and Roehl Rdtc violated (5 U.S.C. 552a) Wrongful Conversion, illegally distribution, selling
          and publication illegal trade of Plaintiffs personal informationPractices.
          5.Libel /Slander Defendants' lied intentionally made false Statements about Plaintiff including printing or having
          someone else print or publish false statements about Complainant.

             Respondents' improperly transferred the signatures of Complainants onto Documents.

            This conduct, if proven, constitutes conversion pursuant to s.180.1161 illegally distributing Plaintiffs' Social
          Security number and Addresses violating 100.18
          8.Deception (15 USC §45) Obtain Plaintiffs Personal Information with the Intent to Deceive and Mislead
          Plaintiff. If proven it entitling the Plaintiffs to treble damages and attorney fees. Pursuant to S. 133.18




IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
          Plaintiff ask that the Court award $15,000,000 Punative Damages as well as Compensatory Damages for Money
          Plaintiff lost as a result ,including Damages to Complaiants' Reputation ,Identity, lost of enjoyment not Being
          able to operate in the only Profession in which Plaintiff was trained for.




                                                                                                                     Page 5 of 6
                          Case: 3:19-cv-00758-bbc Document #: 1 Filed: 09/12/19 Page 5 of 5

Pro Se I (Rev. 12/16) Complaint for a Civil Case




V.         Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below,! certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contientions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after asp.Sonableb C.
          opportunity for further investigation or discovery; and (4) the complaint otherwise coinplies Vvith the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case—related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:              09/10/2019


                     Signature of Plaintiff
                     Printed Name of Plaintiff

          B.         For Attorneys

                     Date of signing:                N/A


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page 6 of 6
